DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 6/18/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al (US Pat No 10,737,897).
Regarding claim 1, Kondo discloses a paper stacking device comprising:
a stacker (331) on which paper is stacked;
a paper ejector (323) that ejects the paper toward the stacker; and
a paper floating member (31) that supports, from below, a side end of the paper ejected from the paper ejector, wherein the paper floating member is switched between:
a paper floating position (shown in figure 6) that advances from a side of the side end of the paper to an ejection route of the paper, and causes the paper ejected from the paper ejector to float from uppermost paper stacked on the stacker; and
a retreat position (shown in figure 5) that retreats from the ejection route.

Regarding claim 3, Kondo discloses the paper floating member performs a paper floating operation of displacing from the retreat position to the paper floating position and then, returning from the paper floating position to the retreat position, according to a timing at which the paper is ejected from the paper ejector (as shown by flowchart in figure 20).

Regarding claim 5, Kondo discloses the paper floating member has a plurality of paper floating positions that are different in an amount of floating from the uppermost paper stacked on the stacker (e.g. from the retreat to advanced positions), and the hardware processor switches the plurality of paper floating positions on the basis of information 30relating to the paper to be ejected from the paper ejector (shown in figure 20).
Regarding claim 6, Kondo discloses the hardware processor determines whether to perform the paper floating operation on the basis of information relating to the paper to be ejected from the paper ejector (shown in figure 20).
Regarding claim 7, Kondo discloses the device of claim 1 including an image forming apparatus (100) that forms an image on paper; and a paper processing apparatus (300) that performs processing on the paper that has been fed from the image forming apparatus.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US Pat No 5,451,044).
Regarding claim 1, Nakayama discloses a paper stacking device comprising:
a stacker (16) on which paper is stacked;
a paper ejector (e.g. since paper 24 is ejected, the paper ejector is implied to be within device 11) that ejects the paper toward the stacker; and
a paper floating member (19) that supports, from below, a side end of the paper ejected from the paper ejector, wherein the paper floating member is switched between:

a retreat position (e.g. by rotating due to sheet falling, column 4, lines 41-54) that retreats from the ejection route.
Regarding claim 2, Nakayama discloses a pair of aligning plates (15) that aligns a plurality of the side ends of the paper by sandwiching the paper stacked on the stacker from both sides, wherein the paper floating member is disposed inside each of the pair of aligning plates (shown in figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art relates to the claimed invention and is found to be pertinent to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619